                                                                                                                                            Entered on Docket
                                                                                                                                            July 02, 2020
                                                                                                                                            EDWARD J. EMMONS, CLERK
                                                                                                                                            U.S. BANKRUPTCY COURT
                                                                                                                                            NORTHERN DISTRICT OF CALIFORNIA


                                                                                               1 Mark S. Bostick (Bar No. 111241)
                                                                                                 Tracy Green (Bar No. 114876)             The following constitutes the order of the Court.
                                                                                               2 Lisa Lenherr (Bar No. 258091)            Signed: July 1, 2020
                                                                                                 WENDEL ROSEN LLP
                                                                                               3 1111 Broadway, 24th Floor
                                                                                                 Oakland, California 94607-4036
                                                                                               4 Telephone: (510) 834-6600
                                                                                                 Fax: (510) 834-1928
                                                                                               5 Email: mbostick@wendel.com
                                                                                                 Email: tgreen@wendel.com
                                                                                               6 Email: llenherr@wendel.com                ______________________________________________
                                                                                                 Attorneys for Lois I. Brady, Trustee      Roger L. Efremsky
                                                                                               7                                           U.S. Bankruptcy Judge

                                                                                               8

                                                                                               9                             UNITED STATES BANKRUPTCY COURT

                                                                                              10                             NORTHERN DISTRICT OF CALIFORNIA

                                                                                              11                                        OAKLAND DIVISION

                                                                                              12
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                              13 In re                                               Case No. 20-40990-RLE
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              14 FAIRN & SWANSON, INC.                               Chapter 7

                                                                                              15
                                                                                                                        Debtor.                      ORDER GRANTING MOTION OF
                                                                                              16                                                     CHAPTER 7 TRUSTEE FOR ENTRY OF
                                                                                                                                                     ORDER: 1) APPROVING CASH
                                                                                              17                                                     COLLATERAL STIPULATION
                                                                                                                                                     PURSUANT TO 11 U.S.C. 363(b); AND 2)
                                                                                              18                                                     AUTHORIZING TRUSTEE TO INCUR
                                                                                                                                                     AND PAY CERTAIN ADMINISTRATIVE
                                                                                              19                                                     EXPENSES

                                                                                              20
                                                                                                                                                     Date:      June 29, 2020
                                                                                              21                                                     Time:      3:30 p.m.
                                                                                                                                                     Place:     By video
                                                                                              22                                                     Judge:     The Honorable Roger L. Efremsky

                                                                                              23

                                                                                              24           Upon consideration of Trustee's Motion for Entry of Order: 1) Approving Cash Collateral
                                                                                              25 Stipulation Pursuant to 11 U.S.C. § 363(b); and 2) Authorizing Trustee to Incur and Pay Certain

                                                                                              26 Administrative Expenses filed on June 26, 2020, as Docket No. 17 (the "Motion"), this Court

                                                                                              27 having considered the Motion and the Cash Collateral Stipulation attached as Exhibit 1 to the

                                                                                              28 Motion (the "Stipulation") entered into by and among LOIS I. BRADY, as Chapter 7 Trustee

                                                                                             Case: 20-40990      Doc# 36     Filed: 07/01/20   Entered: 07/02/20 10:34:06        Page 1 of 4
  002644.0031\5902576.1                                                                            ORDER
                                                                                               1 ("Trustee") of the above-captioned Fairn & Swanson, Inc. ("Debtor") bankruptcy estate, and

                                                                                               2 WELLS FARGO BANK, NATIONAL ASSOCIATION ("Lender"), and having completed an

                                                                                               3 interim hearing pursuant to 11 U.S.C. § 363 and Fed. R. Bankr. P. 4001(b) and (d), and for good

                                                                                               4 cause:

                                                                                               5           IT IS ORDERED that:

                                                                                               6           1.     The Motion is Granted on an interim basis pending a final hearing;

                                                                                               7           2.     Pending a final hearing, the Stipulation is approved and adopted in its entirety as of

                                                                                               8 the Order of this Court;

                                                                                               9           3.     Trustee is authorized to incur and pay the Administrative Expenses (as defined in

                                                                                              10 the Motion);

                                                                                              11           4.     The Stipulation was negotiated at arm's length and in good faith by the parties, and

                                                                                              12 entry of this order is in the best interest of Debtor's estate and creditors;
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                              13           5.     All terms of the Stipulation shall be binding upon the Trustee, Debtor, Lender and
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              14 other parties in interest in this Case, except that (a) the time for the trustee to file an objection to

                                                                                              15 the Lender Claim as provided in Paragraph 4 shall be extended to 30 days after the closing of the

                                                                                              16 sale of the majority of the estate's assets and (b) such objection process shall be without prejudice

                                                                                              17 to any rights of other parties in interest to object to the Lender Claim.

                                                                                              18           6.     This Court shall retain sole and exclusive jurisdiction to hear and determine any

                                                                                              19 and all disputes or controversies arising from or related to the implementation, interpretation, or

                                                                                              20 enforcement of the Stipulation or this order;

                                                                                              21           7.     No stay shall apply to the effectiveness of the order; and

                                                                                              22           8.     A final hearing shall be held on July 10, 2020, at 1:30 p.m.

                                                                                              23

                                                                                              24 / / /

                                                                                              25 / / /

                                                                                              26
                                                                                                   ///
                                                                                              27
                                                                                                   ///
                                                                                              28

                                                                                             Case: 20-40990       Doc# 36      Filed: 07/01/20     Entered: 07/02/20 10:34:06         Page 2 of 4
  002644.0031\5902576.1                                                                            ORDER                                              2
                                                                                               1 Approved as to form and content.

                                                                                               2
                                                                                                   PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                                                               3
                                                                                                   By:
                                                                                               4           /s/ Jonathan Doolittle
                                                                                                           Jonathan Doolittle
                                                                                               5           Attorneys for Wells Fargo Bank, National Association

                                                                                               6

                                                                                               7 GOLDBERG KOHN LTD.

                                                                                               8 By:       /s/ Jeremy M. Downs
                                                                                                           Jeremy M. Downs
                                                                                               9           Attorneys for Wells Fargo Bank, National Association

                                                                                              10

                                                                                              11                                      *** END OF ORDER ***

                                                                                              12
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                              13
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26

                                                                                              27

                                                                                              28

                                                                                             Case: 20-40990      Doc# 36     Filed: 07/01/20   Entered: 07/02/20 10:34:06   Page 3 of 4
  002644.0031\5902576.1                                                                            ORDER                                          3
                                                                                               1                                  COURT SERVICE LIST

                                                                                               2 No service required.

                                                                                               3

                                                                                               4

                                                                                               5

                                                                                               6

                                                                                               7

                                                                                               8

                                                                                               9

                                                                                              10

                                                                                              11

                                                                                              12
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                              13
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26

                                                                                              27

                                                                                              28

                                                                                             Case: 20-40990    Doc# 36   Filed: 07/01/20   Entered: 07/02/20 10:34:06   Page 4 of 4
  002644.0031\5902576.1                                                                            ORDER                                      4
